NO. 12-15-00175-CV

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

BROWN-EYED GIRL, LLC D/B/A                                §   APPEAL FROM THE 114TH
LEIGH OLIVER’S, AND BROWN-
EYED GIRL, LLC D/B/A LEIGH
OLIVER’S, AS ASSIGNEE OF
GOURMET RESOURCES, LLC AND
ALEXANDRA WEEKS,
INDIVIDUALLY AND D/B/A
GOURMET RESOURCES, LLC,                                   §   JUDICIAL DISTRICT COURT
APPELLANT

V.

TRUCK INSURANCE EXCHANGE,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Appellant has filed a motion to dismiss this appeal pursuant to Texas Rule of Appellate
Procedure 42.1(a)(1). After reviewing the motion, the Court is of the opinion that it should be
granted. Accordingly, Appellant’s motion to dismiss is granted and the appeal is dismissed. See
TEX. R. APP. P. 42.2(a)(1).
Opinion delivered October 21, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2015


                                         NO. 12-15-00175-CV


 BROWN-EYED GIRL, LLC D/B/A LEIGH OLIVER’S, AND BROWN-EYED GIRL,
 LLC D/B/A LEIGH OLIVER’S, AS ASSIGNEE OF GOURMET RESOURCES, LLC
AND ALEXANDRA WEEKS, INDIVIDUALLY AND D/B/A GOURMET RESOURCES,
                                 LLC,
                               Appellants
                                  V.
                   TRUCK INSURANCE EXCHANGE,
                               Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 11-3019-B/S1)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.